Citation Nr: 1500651	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability, claimed as due to VA chiropractic treatment on August 21, 2007.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to December 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to compensation under 38 U.S.C.A. §§ 1151 for a low back condition.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The Veteran and his wife testified at an April 2012 Board videoconference hearing before the undersigned.

In January 2013, the Board remanded the Veteran's claim in order to obtain outstanding VA treatment records in addition to a VA medical opinion, which was given in February 2013.  The Board remanded this case again in March 2014, in order to obtain review of additional private treatment records submitted by the Veteran in August 2013 and to provide a supplemental opinion which reviewed the newly-submitted private records.  That opinion was received in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Review of the evidence of record reveals that another remand is required in this case.  While the April 2014 supplemental opinion indicates that the VA examiner had reviewed "subsequent VA electronic files and VBMS records" (ostensibly encompassing  review of the additional private treatment records submitted in August 2013), such records are not located within the Veteran's electronic record (including both the "Virtual VA" and VBMS files).  Through VA's VACOLS (Veterans Appeals Control and Locator System) it was determined that the additional records consisted of private physical therapy notes dated August 15, 2013.  

On remand, the cited records must be associated with the Veteran's electronic claims file in order to facilitate a complete review of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

The AOJ must obtain the "additional private treatment records" cited in the Board's March 2014 remand as having been submitted by the Veteran in August 2013 (more fully described in VACOLS as private physical therapy notes dated August 15, 2013), and associate the records with the electronic claims file.  The appeal should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




